 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626Time Auto Transportation, Inc. and Time Auto Transport, L.S. and Randy Hill and Ernest L. Blake.  Cases 7ŒCAŒ43641Œ1 and 7ŒCAŒ43641Œ2 November 22, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On April 10, 2002, Administrative Law Judge Eric M. Fine issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief.  The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Time Auto Transportation, Inc., Troy, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  MEMBER BARTLETT, dissenting. Unlike my colleagues, I find that lease drivers Hill and Blake were independent contractors, not employees.  I would therefore dismiss the complaint. The Board applies the common-law agency test to dis-tinguish between independent contractors and employ-ees.  Roadway Package System, 326 NLRB 842 (1998);                                                                                                                      1 The judge found that the Respondent committed several unfair la-bor practices against Charging Parties Randy Hill and Ernest L. Blake, culminating in their unlawful discharge.  In doing so, he rejected the Respondent™s argument that Hill and BlakeŠwho haul vehicles for the Respondent using tractor-trailers that they lease from the RespondentŠare independent contractors, finding to the contrary that they are statu-tory employees.  Member Cowen joins in affirming this finding for the following reasons.  In Member Cowen™s view, considering in isolation the structure of Hill™s and Blake™s work relationship with the Respon-dent, the balance tips in favor of finding independent contractor status.  However, the terms of both Hill™s and Blake™s truck-lease contract give the Respondent the right to terminate the lease at will on 5 days™ notice, and the Respondent used that right to control the manner of Hill™s per-formance of his work.  Specifically, the Respondent™s owner and presi-dent, James D. Ferns, Sr., threatened Hill that he would ﬁsellﬂ Hill™s truckŠi.e., terminate the lease on that truckŠunless Hill ﬁlearned how to do his logs.ﬂ  The logs in question are meant to verify that drivers are conforming to drive time limits imposed by the Department of Trans-portation (DOT).  Hill reasonably understood Ferns to be threatening him with job loss unless Hill began exceeding DOT drive-time limits and falsifying his logs.  By demanding over-limit drive time and back-ing that demand with a threat of job loss, the Respondent sought to exercise a degree of control over the manner of work performance that Member Cowen finds inconsistent with independent contractor status. Based on all of the factors set forth in the judge™s decision, including the factors relied on by Member Cowen, Member Liebman finds that Hill and Blake are statutory employees. Dial-A-Mattress Operating Corp., 326 NLRB 884 (1998).  That test requires an examination of all relevant factors, including but not limited to those that involve a right of control.  Id.   Here, numerous factors tend to support a finding of in-dependent contractor status. Thus, the lease agreements with the Respondent signed by Hill and Blake identified them as independent contractors; the Respondent did not withhold social security taxes, issued 1099 forms to the drivers™ companies, and did not provide the drivers with any benefits; the drivers formed their own corporations and paid their own expenses to maintain the vehicles, in-cluding repairs, inspections, permits, and fees; the Re-spondent™s payments were made to the drivers™ corpora-tions, which in turn hired additional drivers and filed fed-eral corporate income tax returns; the lease drivers, such as Hill and Blake, were responsible for paying the additional drivers (whom they could terminate) and for providing them with insurance coverage; and, except for deliveries in Canada, the drivers could choose their own routes.   Despite this strong evidence of independent contractor status,1 the judge found Hill and Blake to be employees, essentially because he found that the Respondent con-trolled the manner and means by which they generated income.  For example, the judge noted that the Respon-dent required its drivers (who received their assignments, generally on a ﬁfirst-come, first-serveﬂ basis, through the Respondent™s Troy, Michigan dispatch office) to contact the dispatch office every day.  The apparent purpose of this requirement, however, was simply to enable a driver to receive his next assignment and report the status of deliveries.  Indeed, given the nature of the Respondent™s business and of the tasks performed by Hill and Blake for the Respondent, it would be surprising if the Respondent did not require at least this minimal contact.  The Re-spondent is engaged in long-haul and over-the-road trucking.  Those, like Hill and Blake, who contract to drive for the Respondent, make trips that can last for days or even weeks, generally choosing their own routes.  The Respondent simply requires that a delivery be made at a particular place and (approximate) time.  The report-ing requirement is a commonsense measure that enables the Respondent to track the progress of the deliveries, as it must.  Clearly, such a minimal requirement is insuffi-cient to infer an employer-employee relationship.2 1 See Central Transport, 299 NLRB 5 (1990). 2 The judge also found that the Respondent exercised control by threatening to terminate the lease agreement unless a driver exceeded DOT hourly restrictions and falsified his logbook.  While I agree that this is significant evidence of control, it is insufficient to outweigh the substantial countervailing evidence supporting independent contractor status in this case. 338 NLRB No. 75  TIME AUTO TRANSPORTATION 627Further, the cases relied on by the judge to find em-
ployee status are distinguishable.  For example, 
Corporate 
Express Delivery Systems, 332 NLRB 1522 (2000), unlike 
the instant case, concerned a city package pick-up and 
delivery service whose drivers had to report to the office at 
the beginning and end of each workday.  They received 
daily assignments to a route schedule from which they 
could not deviate.  The drivers were also required to ad-
here to a mandatory dress code or wear uniforms. 
Similarly, the drivers at issue in 
Elite Limousine Plus, 
324 NLRB 992 (1997), transported passengers from one 

place to another within a small geographical area.  Their 
trips were measured in minutes or at most hours, not in 
days or weeks.  There, unlike here, the employer pro-
vided at least some fringe benefits, and the employer 
maintained and enforced many rules, beyond those re-
quired by government agencies, pertaining to, inter alia, 
strict time limits for pickup and delivery as well as the 
conduct of drivers while they transported customers.  
The vehicles involved in 
Elite were equipped with on-
board computer systems that continually kept track of the 
vehicles™ movements and whereabouts throughout the 
workday. 
In NLRB v. Corporate Express O™Hare-Midway Limou-
sine Service,
 924 F.2d 692 (7th Cir. 1991), also relied on 
by the judge, the employer transported customers to and 
from two Chicago airports.  Thus, if anything, the scope of 
this operation was even narrower than the ones at issue in 
Elite and Corporate Express
.  In addition, each driver had to select a shift which he could not change without the 
employer™s permission, there was a mandatory dress code 
for the drivers, and the comp
any had its own specific rules 
governing customer service and the collection of fares. 
Likewise, in City Cab Co. of Orlando v. NLRB
, 628 F.2d 261 (D.C. Cir. 1980), the company supplied the 
cabs to the drivers on a daily 
basis; indeed, each driver had to report to the compan
y every day for a cab assign-ment.  Unlike the Respondent™s drivers, no 
City Cab
 driver either leased his vehicle for purchase or already 
owned it.  The 
City Cab
 drivers were subject to a manda-
tory dress code and, pursuant to the company™s own di-
rective (as opposed to government regulations), main-
tained a daily trip sheet detailing each trip and fare.   Finally, in 
NLRB v. Amber Delivery Service, 651 F.2d 57 (1st Cir. 1981), also cited by the judge, the employer 
operated a same-day pickup and delivery service in the 
Boston area.  The drivers had to report for work each day by 8 a.m., and the company mandated the sequence of 
deliveries on their assigned routes.  Unlike the Respon-
dent™s drivers, none of the 
Amber drivers operated as a 
corporation or partnership. 
The Respondent here has done virtually everything 
possible to structure the relationship with the lease driv-
ers in such a way as to make
 clear to all that they are independent contractors rather than employees.  Indeed, 
it is difficult to see how, if Hill and Blake are not inde-
pendent contractors, there c
ould be any independent con-
tractors among drivers in the long-haul trucking industry.  
Accordingly, I dissent. 
 Amy Roemer, Esq. 
and Kelly Gackie, Esq., 
for the General Counsel. William L. Hooth, Esq. and Ryan Perry, Esq., of Troy, Michi-
gan, for the Respondent. DECISION STATEMENT OF THE CASE ERIC M. F
INE, Administrative Law Judge. This case was tried in Detroit, Michigan, on 
November 13, 14, and 15, 2001. The charges were filed by Randy Hill and Ernest L. Blake 
against Time Auto Transportation, Inc. (Time Auto) and Time 
Auto Transport, L.S. (Time Auto L.S.) jointly referred to as 
Respondent.  The consolidated complaint issued on March 30, 
2001, alleging that Time Auto and Time Auto L.S. are a single 
employer within the meaning of
 the Act; that on about Novem-ber 16, 2000, Respondent created 
the impression that its em-ployees™ union activities were unde
r surveillance, interrogated 
employees about their union activities, and threatened to dis-

charge employees because of their union activities in violation 
of Section 8(a)(1) of the Act.  It is also alleged that on Novem-ber 17, 2000, Respondent discharged and terminated the leases 
of Hill and Blake in violation of Section 8(a)(1) and (3) of the 
Act.1  Respondent asserts in its answer that Hill and Blake were 
independent contractors and not 
its employees within the mean-
ing of Section 2(3) of the Act. On the entire record,2 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel and Respondent, I make the following 
FINDINGS OF FACT I.  JURISDICTION
 Time Auto and Time Auto L.S. are each Michigan corpora-
tions, with an office and place of business in Troy, Michigan, 
where Time Auto has been engaged in the interstate transporta-
tion of freight and Time Auto L.S. has been engaged in the purchase and leasing of trucks and trailers.  Respondent admits 
that each corporation derived gross revenues in excess of 
$50,000 by activities outside the State of Michigan, and I find, 
as Respondent admits, that Time 
Auto and Time Auto L.S. are each employers within the meaning of Section 2(2), (6), and (7) 
of the Act.  Respondent also ad
mits and I find that Time Auto and Time Auto L.S. are a single integrated enterprise and single 
employer within the meaning of
 the Act.  Respondent admits 
                                                          
 1 All dates are in 2000 unless otherwise indicated. 
2 The General Counsel™s unopposed motion to correct the transcript, 
dated December 20, 2001, is granted 
and received in evidence as GC 
Exh. 17. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628and I find that Local 299, International Brotherhood of Team-
sters, AFLŒCIO, (the Union) is a labor organization within the 
meaning of Section 2(5) of the Act.   II.  ALLEGED UNFAIR LABOR PRACTICES James D. Ferns Sr. (Ferns Sr.), is the owner and president of 
Time Auto and Time Auto, L.S.  During the year 2000, Cynthia 
Morefield served as office manager and controller for Time 
Auto and Time Auto L.S.  Respondent admits and I find that 
Ferns Sr. and Morefield, during tim
es relevant here, served as its statutory supervisors and agen
ts within the meaning of Sec-

tion 2(11) and (13) of the Act.  Respondent also admits that 
dispatchers James Ferns Jr. (Ferns Jr.), Scott Zabel, and Darrell 
(J.D.) Fulford are Respondent™s agents within the meaning of Section 2(13) of the Act for the purpose of conveying work 

assignments and scheduling off-duty time for drivers. 
Hill and Blake are car haulers 
who signed lease agreements 
for trucks and trailers with 
Respondent and independent con-tractor agreements with Respondent in order to haul for Re-

spondent.  The parties stipulated at the outset of the hearing that 
Respondent terminated the contracts of Hill and Blake because 
they engaged in activities on beha
lf of the Union.  Respondent 
asserts that it could legally terminate Hill and Blake because 
they are independent contractors and not statutory employees.  

The parties agree that if Hill and Blake are found to be statutory 
employees their November 17 term
inations were violative of Section 8(a)(1) and (3) of the Act and Respondent violated 

Section 8(a)(1) of the Act as alleged in the consolidated com-
plaint.  The parties also agree that if Hill and Blake are found to 
be independent contractors that the complaint will be dismissed 
in its entirety.
3   A. Respondent™s operations and the employment status of Hill and Blake The General Counsel called Morefield as a witness.  More-field began working for A.T.T. S. & L., a company owned by 
Ferns Sr. in 1992.  She left A.T.T. S. & L. and became an em-
ployee of Time Auto L.S. in 
January 1999.  Morefield™s ser-
vices were leased to Time Auto during the whole course of her 
employment with Ferns Sr.™s co
mpanies.  Morefield left Re-spondent™s employ in February 2001, which was prior to the 

hearing in this case.
4   Time Auto hauls automobiles for a variety of customers 
throughout the United States and Canada.  Time Auto uses two 
categories of drivers, owner-operators who own their own trac-
tors and trailers and lease drivers who sign lease agreements 
with Time Auto L.S. for these vehicles, which on their comple-
tion results in the lease driver owning the equipment.  Hill 
                                                          
                                                           
3 The parties stipulation is set forth in Jt. Exh. 23. 
4 Morefield testified that she quit Respondent™s employ due to an ar-
gument.  However, considering he
r demeanor, I found her to be a 
credible witness and have credited he
r testimony as set forth in this 
decision.  In this regard, Morefield™s testimony was uncontradicted as 
Respondent called no witnesses during 
the course of the hearing.  I 
have also credited the testimony of 
Hill and Blake as set forth in the body of this decision unless otherwis
e noted.  In doing so, I have con-
sidered their demeanor, and I note that their testimony was for the most 
part substantiated by Morefield or Respondent™s records.   
hauled cars for Respondent as a lease driver beginning in Sep-
tember 1999, and Blake started in the same capacity on August 
17, 2000.  Respondent terminat
ed both their contracts and leases by letters dated November 17, 2000.  During the years 
1999 and 2000, Time Auto had between 32 to 44 trucks operat-
ing for it the vast majority of which were operated by lease 
drivers.  The drivers reside throughout the United States and 
Canada and do not report to Time Auto™s Troy facility for the 
receipt of their assignment or their compensation.  The owner-
operators and the lease drivers have basically the same car 
hauling responsibilities.   Morefield put together an information packet for Time Auto for a driver applicant.  It consis
ts of a Department of Transpor-
tation (DOT) driver™s application;
 a request for a copy of the 
applicant™s driver™s license and motor vehicle record; and a 
Bank One or NBD credit application.  Morefield maintained a 
checklist of items she was to receive from new drivers includ-
ing copies of their CDL, a physi
cal card, vehicle registrations, 
an exemption form from worker™s compensation, an annual 

inspection of the tractor and trailer, and a contractor™s lease 
agreement.
5  A new driver was required to read Respondent™s 
safety brochure, and sign a safe
ty regulation book.  Morefield 
gave new drivers fuel and mileage report forms, a copy of the 
contractor lease agreement, Respondent™s licenses, permits and decals, inspection report forms, Federal Express information, a 
drug kit, an insurance certification, Respondent™s safety manual 
and a DOT safety book.  Morefiel
d testified that the minimum 
requirements for a driver include 2 years of car hauling experi-
ence and a ﬁpretty goodﬂ motor vehicle record.  The driver also 
had to pass a drug screen as part of the application process.  
Morefield arranged the applicant™s drug screen, which the 
driver eventually paid for as a deduction from their weekly 
settlement check issued as their pay by Respondent. 
Time Auto maintains the following information on the driv-
ers, a paid file, a log file, a qualification file,
6 their application, a permit file showing the registrations and the permits, and a 
confidential file showing their drug test results.  Time Auto 
keeps audit logs for all of the drivers based on the logs they 
turn in showing the date, their driving hours, and their on duty 
hours.  A driver can be on duty and not driving.  Time Auto 
keeps track of the total hours to show that the drivers do not go 
over 70 hours in 8 consecutive days or over 10 hours a day of 
driving which the witnesses testified are DOT requirements and that DOT requires that the drivers fill out and maintain daily 

logs showing duty hours and hours driven.  They submit copies 
of the logs to Time Auto.  Any repair work performed on a 
leased truck is paid for by the driver but a record of the work is 
 5 Morefield testified that DOT requires: drug testing of the drivers, a 
bi-annual physical for the drivers; and 
annual inspections of their trucks 
and trailers copies of which are to be maintained by Respondent.  The 
cost for all these procedures are paid for by Respondent™s drivers. 
6 Included in Hill and Blake™s qualification files are documents stat-
ing that they employed only themselves, that they understood that they 
were not entitled to workers comp
ensation benefits under Michigan Law, and that they would hold Time Auto harmless for injuries sus-

tained while performing se
rvices for Time Auto. 
 TIME AUTO TRANSPORTATION 629maintained in a file kept by Time Auto.
7  Time Auto does not keep repair records for owner-operators, aside from their vehi-
cles annual inspections.  Morefield reviewed a driver™s 
application and Ferns Sr. had the final say on whether a driver is offered a position.  After the 
driver is offered a position, they may be required to ride a week 
with another of Respondent™s driver to learn Time Auto™s paper 
work and car loading procedures.  Time Auto does not compen-sate the applicant for driving during this week, nor do they com-
pensate the driver with additional money for driving with the 
applicant.  Hill and Blake each had extensive car hauling experi-

ence before they started driving for Respondent.  They each filled 
out applications and took drugs screens, which were arranged by 
Respondent.  Both were required to
 ride with another driver to learn Respondent™s procedures.  Hill made arrangements to ride 
with driver Don McClung, who paid Hill for the work Hill per-
formed while riding with him.  Blake rode with and was paid by 
Hill for work during Blake™s training.  Hill and Blake were 
friends and Hill, who was already hauling for Time Auto, rec-
ommended that Blake do the same.  Hill received authorization 
from Morefield before he could ride with McClung, and Blake 
had to sign a waiver of liability 
for Respondent before he could ride with Hill.  Morefield prepared a manual for Time Auto entitled, ﬁTime 
Auto Transportation, Inc. Safety Manual and Lease Require-
ments,ﬂ which was distributed to all of the drivers during their 
orientation.  Morefield testified that the manual is ﬁbasically little 
bits and pieces of th(e) actual DOT Safety Manual plus some of 
Time Auto™s requirement.ﬂ  The manual states at the outset that it 
is ﬁnot for the control of an owner/operator.  It is for the benefit 
and safety of the driver and the 
general public.ﬂ  However, it also states that any lease contractor leased for more than 7 consecutive 
days ﬁmust abide by these requirements.ﬂ 
The manual provides as follows:  Maintenance records must 
be maintained for vehicles under contract for more than 30 con-
secutive days and copies submitted to Time Auto on a weekly 
basis.  Pre-trip inspections are 
required.  Drivers must complete 
at the end of each day, driver™s inspection reports of the vehicle 
and submit a copy to Time Auto.  
It states that DOT requires that 
all vehicles and equipment undergo an annual inspection and that 
any driver not in compliance with an annual inspection will re-
ceive written notice and allowed 30 days to comply. Vehicles 
will not be loaded for noncompliance.  The manual states that a 
reportable accident is any accident involving damage or injury to 
any property or person and that drivers are supplied accident 
report forms.  It states that should there be a fatality, DOT must 
be notified within 24 hours.  The manual states that if it is deter-
mined, after investigation, that an accident was preventable, a 
driver may receive a written warning and may not be loaded on a 
temporary basis.  It also stat
es that depending on the seriousness of an accident and proof of driver negligence, immediate termi-
nation of the lease contract may occur. 
The manual states that no driver can drive more than 10 
hours per day or after being on 
duty for 15 hours before taking 
an 8-hour break and that no driver can drive over 60 hours in a 
                                                          
                                                           
7 Other carriers Hill had hauled for did not require him to turn in re-
pair records. 7-day period (driving or on duty) 
or more than 70 hours in an 8-day period.
8  The manual provides that driver logs concerning driving and on-duty hours must be completed and forwarded to 
Time Auto every 2 weeks and that 6 months of logs must be 
retained on file.  Drivers are required to notify dispatch of the 
hours performed on a daily basis and dispatch should be aware 
of the last 7 days of service performed by drivers.  It states that 
a driver in violation of hours of service or not recapping hours 
will be given a written warning, that if the situation is not cor-
rected the driver will not be loaded and that the final result for 
noncompliance will be termination of the lease contract.  The 
manual requires that drivers complete a mileage and fuel report 
for each month, and forward a copy to Time Auto along with 
fuel receipts.  The drivers are required to submit signed-off bills 
of lading on a weekly basis to Time Auto.  It states that drug 
and alcohol testing is a DOT re
quirement and a lease contract will be terminated immediately for any driver failing a drug 
test, consuming alcohol while on dut
y, or convicted of a driving 
violation involving the same.  The manual states that, drivers 
not complying with any requirements that are not considered 
serious will be given a written warning and that if non-
compliance continues, termination of lease contract will occur.  
The manual states that DOT requi
res the provision of a driver™s 
prior employment history covering the past 10 years of em-

ployment when applying as a operator of a motor vehicle. 
Morefield testified that a driver does not have input in the 
truck or trailer that they lease from Time Auto L.S. if the com-
pany has already placed an order at the time the driver is sign-
ing a lease agreement.  If there was no order placed, a driver 
might have input in the truck,
 but it mainly depended on what 
Ferns Sr. wanted to order.  Hill and Blake™s credited testimony 

reveals that they had no choice in the truck or trailer that they 
leased from Respondent.  Blake was required to put down a 
$1000 deposit in order for Respondent to order the equipment, 
and Hill, after talking to Morefield, was allowed to put down a $500 deposit.  They signed their l
eases after their trucks came in.  At that time, each had to put down a total deposit of 
$10,000, including their prior deposits, as part of the lease 
agreement.  Blake™s testimony revealed that the engine on 
Blake™s truck was smaller than 
the one he was told was or-dered.  When Blake questioned Morefield about this, he was told that Ferns Sr. had taken some money off of the price.  
However, Blake was not told the amount the price had been 
reduced.  In response to Blake™s question, Morefield told him 
that he could not use the truck to haul for any other company 
besides Respondent.  Morefield testified that there are no nego-
tiations between Respondent and the driver regarding the price 
of the truck, the interest, or the monthly payments.  Morefield 
testified that the down paymen
ts were sometimes negotiable 
and on occasion they were reduced during the negotiations.  
The title and registration of the trucks and trailers are under 
Time Auto L.S.™s name.  Respondent keeps the titles, copies of 
which are not given to the lease drivers.   On September 17, 1999, Hill si
gned a standard form equip-
ment lease agreement presented by Time Auto L.S. (Lease 
 8 Driver hours are regulated by DOT. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630Agreement) and signed by Ferns Sr. for Respondent.
9  The 
agreement specifies the tractor a
nd trailer Hill (the lessee) was 
to receive.  It is a 60-month lease setting forth the monthly 
payments.  The agreement provides, in pertinent part, that Time 
Auto L.S. (the lessor) may cancel the agreement for any reason 
with 5 days written notice to the lessee.  On receipt of written 
notice of cancellation, the lessee agreed to pay the lessor the 
full balance remaining on the leas
e agreement within 7 days.  
The agreement obligates the lessee 
to pay for collision, fire, and 
theft insurance naming the lessor as the insured using an insurer 
approved by the lessor.  The lessee is obligated, at his expense, 
to maintain the vehicles in good operating condition and to 
have preventive maintenance performed as required by DOT 
regulations and the manufacturer™s warranty.  The lessee is 
required to pay for all State inspec
tions and fines.  The lessee is 
required to provide license plates and have a valid CDL, to pay 
registration fees, taxes, and other governmental charges for the vehicles.  The lease provided for a 2-percent penalty if the lease 
was paid off before 36 months.10On September 17, 1999, Hill a
nd Ferns Sr., also signed an agreement entitled ﬁTime Auto Transportation, Inc., Independ-
ent Contractor Lease Agreement Onlyﬂ (Independent Contrac-
tor Agreement).  This agreement had an effective date of Sep-
tember 13, 1999.  The agreement is on a typewritten form and 
there appears to be no changes to the form language aside from 
the insertion of the dates, Hill™s name, and the handwritten 
signatures.  The agreement refers to Time Auto as ﬁshipperﬂ 
and Hill as ﬁcarrier.ﬂ  It states 
that the shipper agrees to pay to 
the carrier 80 percent less any agent fees for the transport of 

commodities.  The agreement provides, in pertinent part, that 
ﬁCarrier, as an independent contractor, desires to furnish motor 
carrier services to the shipper . . . .ﬂ  It states that the shipper 

represents that it is a duly 
qualified common carrier with a permit issued by the Interstate Commerce Commission (ICC).  
The carrier is required to tender to the shipper delivery receipts 
and invoices and the shipper is obligated to pay the carrier 
within 7 days after the receipt 
of the invoices.  The carrier is obligated at its expense to provide motor vehicles and equip-

ment for use in the services to be performed which are satisfac-
tory to the shipper, and to maintain the vehicles in good condi-
tion as to operation and appearance.  The carrier is obligated to 
procure licenses and permits as are required by local, State, or 
Federal authorities.  The agreement states that the ﬁCarrier shall 
be an independent contractor and shall have exclusive control 
and direction of the persons operating vehicles or otherwise engaged in such transportation services.  Carrier assumes full 
                                                          
                                                           
9 The lease agreement was signed in Hill™s name as an individual.  
Hill formed and operated as a corpora
tion at a later date.  However, the 
lease agreement was never changed.   
10 On August 17, 2000, Blake signed a very similar equipment lease 
agreement.  It was also for 60 months, although the price of Blake™s 
equipment varied from that of Hill™
s.  Blake™s agreement contained a 10 
percent late payment penalty not cont
ained in Hill™s agreement.  More-
over, the 2 percent prepayment pena
lty clause in Hill™s lease was re-placed by the following provision in Blak
e™s lease, ﬁIf this lease is paid 
off before the lease ends, and you do not enter into a new lease agree-
ment, there will be a 5-percent prep
ayment penalty on the balance owed 
at that time.ﬂ 
responsibility for taxes for unemploymentﬂ. . . ﬁor other social 
security and related protection with respect to the person en-
gaged in the performance of such transportation services, and agrees to comply with applicab
le rules and regulations . . .ﬂ 
ﬁunder such laws.ﬂ  The agreem
ent provides that ﬁall contrac-tors having employees and/or i
ndependent contractors driving 
their trucks must provide workman™s compensation certificates.  
All lease contractors not in compliance with workman™s com-
pensation requirements will not be loaded.ﬂ  It states that the 
carrier shall maintain at its ow
n expense liability insurance and 
sets the minimum coverage amount
s.  The carrier is obligated to furnish the shipper with copies of the insurance policies.  It states that carriers on the Time Auto insurance policy are re-

sponsible for the first $1000 deductible per vehicle, and that 
payment for liability, cargo, and physical damage insurance is 
at a cost of 10 percent of gross sales per trip for the driver and 
that they are only covered while hauling Time Auto cargo.  The 
agreement provides that it will become effective on September 
13, 1999, and terminated by either party on 72 hours™ written 
notice.  The agreement provides that it will be construed under 
and governed by the laws of the State of Michigan.  It states 
that, ﬁAll carriers are responsible to check in with the office 
before 10 a.m. and after 5 p.m.ﬂ  It states that lease contractors 

will be charged on a quarterly basis for fuel tax based on their 
fuel and mileage reports.  It states that, ﬁIn the event that any 
Independent Contractor hauls loads for any other carrier, under 
Time Auto Transport, Inc., ICC Authority and Insurance, the 
Independent Contractor forfeits all equity in their Equipment 
and will be automatically terminated.ﬂ  It states that effective 
January 1, 1996, ﬁany Independent
 Contractor with a truck six 
years or older has to have 
equipment updated to a newer model.ﬂ  It also states that ﬁIn the event that this lease is can-
celled or terminated by either party, the Independent Contractor 
understands that there is ﬁNO REHIRE POLICY.ﬂ  The agree-
ment sets forth the rate a driver pays for COMCHECK charges.  

COMCHECK is a company contracted with Respondent to 

provide cash advances to drivers who are on the road.11Blake signed the Independent Contractor Agreement on Au-
gust 17, 2000.  Blake signed bot
h the lease and independent contractor agreements under his corporate name as Dimarlou 

Enterprise/Ernest L. Blake.  The Independent Contractor 
Agreement signed by Blake contained an insurance provision 
stating that the insurance was to 
be ﬁ8 percent of gross sales per trip.ﬂ12  Blake™s agreement differed from Hill™s in that it pro-
vided that ﬁEffective 1/1/96, any Independent Contractor with a 
truck fives years or older has 
to have equipment updated to a newer model.ﬂ  The agreement Blake signed also contained the 
following provisions not contained in Hill™s agreement: ﬁI 
agree that I will perform at the current, Company Monthly 
 11 Morefield testified that when an owner-operator contracted with 
Time Auto they would not sign the Lease Agreement, but they would sign 
the Independent Contractor Agreement with a few revisions, but that it is 
basically the same agreement as that
 signed by the lease drivers.   
12 Blake™s insurance cost at 8 percent of his gross was a reduction 
from the 10 percent of the gross refl
ected in Hill™s agreement.  More-
field testified that, as a result of complaints from the drivers, Respon-
dent reduced the insurance rate across the board in January or February 
2000 to 8 percent for all lease drivers, including Hill.  TIME AUTO TRANSPORTATION 631Gross Average, example, currently between $20,000 and 
$21,000 per monthﬂ;  ﬁRequests for time off should be submit-
ted to the office of Time Auto Transport four (4) days before 
taking the time offﬂ; ﬁholiday time off will be selected by sen-
iority and must be designated two weeks before the actual time 
offﬂ; and ﬁYou will be allowed fi
ve days off before Christmas 
or three days before New Years and three days after New 
Years.ﬂ  Blake™s agreement also contained the statement that, 
Blake understood that he was required to call into Respondent™s 
office twice per day every day, and once per day when he was 
not on duty.   
Morefield™s testimony reveals that there are no negotiations 
between Respondent and the drivers as to the terms of the Inde-pendent Contractor Agreement.  Morefield was present when a 

driver signed the Independent Contractor and Lease Agree-
ments.  She reviewed certain poi
nts of the agreements with the 
driver including Respondent™s call-in requirements.  Morefield testified that if either party te
rminates an equipment lease the 

driver loses their down payment and equity in the vehicles 
unless the driver arranges to refinance the equipment loan 
through another lender.13  Morefield testified that there is no penalty to Respondent for term
inating a Lease Agreement.  
Under the Lease Agreement, Time Auto provides insurance for 
the truck, tractor, and cargo, which the driver pays for through 
deductions from their weekly settlement check.  Morefield 
testified that the driver had no choice in the insurance company.  
Time Auto is named as the primary on the driver™s insurance 
and the policy is under Time Auto™s
 name.  Time Auto files any 
claims made under the policy.  
An owner-operator is also re-
quired to take out insurance under Time Auto™s policy, except 
for physical damage to their vehicles, although an owner-
operator has the option of taking complete insurance coverage through Time Auto.   Time Auto employs a system of weekly settlement checks as 
a means of paying the car haul drivers.  Time Auto formulates a 

weekly settlement sheet showing the driver™s gross pay, the 
deductions allocated to Time Auto
, and the driver™s net check.  
A copy of the settlement sheet goes to the driver and to Re-
spondent™s file clerks.  Hill™s initial settlement sheet was dated 
September 15, 1999, and is made out
 to Hill as an individual.  
For the week ending October 13, 1999, Time Auto began issu-
ing settlement sheets to Hill in the name of Hill™s corporation, 
Four Hills Auto Transport (Four Hills).  Time Auto pays the 
driver™s or their corporations at the rate of 80 percent of Time 
Auto™s receipt for transporting the load minus deductions such 
as insurance.  On certain loads the customer will pay a fuel 
surcharge to help compensate the drivers for cost of fuel.  This 
payment is reflected on the settlement sheet.  The customer 
pays the money to Time Auto, all or a portion of which is in 
turn remitted to the driver.  The 
lease driver pays a weekly or 
monthly lease fee for the truck and trailer to Time Auto, which 
is reflected on the settlement sheet.  The driver is also charged a 
fee for COMDATA withdrawals on the settlement sheet.  A 
                                                          
                                                           
13 Morefield testified that towards the end of December 2000, at the 
time they signed the lease agreements
, some of the drivers were al-
lowed to finance their trucks and tr
ailers through another bank, rather 
than through Time Auto.   
fuel tax is calculated on a quarterly basis based on the driver™s 

fuel reports to Time Auto and taken out of a driver™s settlement 
check.  An owner-operator receives the same settlement sheet 
as a lease driver, but there is no deduction for a truck or a 
trailer, and they may pay a lower insurance rate as set forth 
above.  Respondent maintains the underlying documents for the 
settlement sheets for each of the drivers.  Respondent either 
sends the settlement check to the drivers by Federal Express or 
it mails it to them at the driver™s
 election.  The driver pays for 
the cost of Federal Express.  Drivers are not paid vacation or 
other fringe benefits.  They are only paid when they were haul-
ing vehicles.  Time Auto does 
not pay employment taxes for 
the drivers, or deduct social security.  Time Auto issues a 1099 
form to the drivers.  
Morefield™s testimony reveals that: The drivers are not re-
quired to wear uniforms.  The drivers do not have an exclusive 
territory or an exclusive right to any customers.  Once a driver 
starts hauling for Time Auto, they are required to call Time 
Auto™s dispatchers to receive a load which originates from 
Time Auto™s customers.  The dispatcher determines the loads 
the driver receives.  They are supposed to dispatch drivers on a 
first-come first-serve basis taking into consideration their loca-
tion and the location of the load.  Morefield testified that this 
procedure is not followed all of the time.  It depends on the 
driver and how long they had been
 at their location.  If someone 
is doing poorly, or been in trouble for not calling in, they are 

not going to get the next load if they are first in.  Morefield 
testified that drivers are told that they are going to go to the 
bottom of the list if they refuse a load and that if they refuse a 
load they will sit until the disp
atchers are ready to send them 
out, but the driver does not know when that is going to be. A driver is required to inspect their cargo when they pick it 
up, and they obtain the customer™s signature when they pick it 
up and drop it off.  They turn in their inspection reports to Time 
Auto.  Usually the dispatcher tells
 the driver that the customer 
would like to have the load delivered by a specific date and 
time.  However, Morefield testified that Time Auto does not 
guarantee a delivery date and that depending on who the driver 
is with a late load they may be punished but usually nothing 
happens to the driver.14  Morefield testified that if a customer 
has a complaint they would talk to the driver or call in to Time 

Auto.  Drivers do not solicit work for Time Auto or negotiate 
the cost of loads with customers.  Time Auto uses the drivers to 
haul loads for other carriers, but Time Auto dispatches these 
loads to the drivers who continue to use Time Auto™s ICC li-
cense and logo on their trucks and they are paid by Time Auto. 
Morefield testified that Time Auto requires a driver to pro-
duce a certain minimum monthly gross earnings, that Respon-
dent maintained quarterly summa
ry sheets showing the driver™s 
earnings, and that if a driver c
ontinually fails to perform up to 
 14 On May 31, 2000, a driver was i
ssued a warning for failing to de-liver a load within 72 hours of pick up in violation of Time Auto™s 
contract with its customer.  Another driver™s lease was terminated be-
cause there was a problem with cu
stoms in Canada, and he ended up 
going home without finishing his route 
and someone else had to pick up 
his load. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632the average they would be let go.
15  Respondent issued a letter 
to driver Howard Glover on Nove
mber 25, 1998, stating that its bank performed a periodic audit 
of independent contractors revenues and that Glover was 45 
percent below the average.  
The letter stated that ﬁWe advise at this time that you should 
bring your gross revenue up to at least the average so that the 
bank stays satisfied.ﬂ  Respondent issued a letter to driver 
Norman Palaszeski on February 
19, 1999, stating that he was terminated because his equipment was not reliable, that he had 

been late in his lease payments, and that the average independ-
ent contractor gross earnings in 1998 was $30,000 over what 
Palaszeski earned.  On April 30, 1999, Ferns Sr. sent a letter to 
Gary Winters & Gail Harbin terminating their lease agreement.  
The only explanation in the letter was that it was not in the 
financial best interest of Time
 Auto, independent contractors and employees to continue the ag
reement.  On July 13, 2000, a 
warning letter issued to a driver for maintaining a negative 
balance on his settlement.  Morefield testified that during the 
period of 1999 to 2000, driver Richard Irvin was terminated 
because he would go home a lot and was not available to drive. 
On October 19, 2000, Respondent issued warning letters to two 
drivers threatening termination for failing to earn the monthly 

average. Morefield testified that Respondent has enforced the re-
quirement that the drivers call in two times a day.  On July 2, 
1996, a driver was issued a letter stating that he had been 
warned twice about not calling in to the office twice a day.  The 
letter stated, ﬁonce more you will be looking for a new place to 
work.ﬂ  On June 9, 1999, a driver
 was issued a letter stating that they had been given 5 days off for not calling in, that the next 

time it happened they would be given 10 days off, and that if it 
happened again he would be term
inated.  Respondent™s records reveal that a driver™s contract was terminated in January 2000 

for not calling in.  On August 23, Respondent issued a final 
warning letter to a driver for not calling in.  Respondent has also issued disciplinary action to drivers for safety concerns, 

hauling passengers without permission, and damage to cargo.  
On June 9, 1999, a driver was given a written warning for ex-

cessive damage to his cargo. 
 On June 20, 1999, a warning letter issued to a driver for carrying his four children on the 

truck at the same time and without authorization.  On Novem-
ber 11, 1999, a driver was issued a final warning for unsafe 

driving.  Morefield testified that another driver was terminated because a car fell off of the top of his truck.  
Morefield testified that Time 
Auto, per Federal regulations, requires that lease drivers and ow
ner-operators put Time Auto™s logos and ICC license numbers on the side of their trucks when                                                           
                                                           
15 Time Auto runs a weekly spr
ead sheet on the drivers for Ferns 
Sr.™s review showing the truck™s monthly gross, monthly average, and 
year to date gross, loaded miles, y
ear to date loaded miles, how much 
they are receiving per loaded mile.  
Morefield testified that Ferns Sr. 
uses the information to make sure that every one was working and that 

no one was receiving poor loads.  On
 November 24, 1999, Ferns issued 
a document to the drivers showing the monthly gross average for all 
drivers and the individual driver™s monthly average.  The document 
states that ﬁIf you have the desire 
and ambition to put on another truck, 
you would have to meet the Company™s Monthly average in order to 
qualify.ﬂ 
hauling for Time Auto customers.16  These items are difficult to 
remove from the sides of the trucks, and Morefield testified that 
Time Auto does not allow a driver to take down Time Auto™s 
license and logo and haul for another carrier under that carrier™s license and insurance.  Morefield testified that there were no 
drivers that she was aware of who did this, and that Ferns Sr. 
made the statement that if they did do it they would be cut off.  
During the time that they hauled for Time Auto, Hill and Blake 
never hauled for another carrier without being dispatched by 
Time Auto.  Hill testified that he did not think that he could 
haul for another carrier even if he used that carrier™s ICC num-
ber in that it would take quite a bit of effort to remove Time 
Auto™s numbers and stickers from hi
s truck.  Blake testified that when he was filling in the paper work to pick up his truck, 
Morefield told him that he could not use the truck to haul for 
another company.  Hill and Blake never refused to haul a load 
for Time Auto when they called in to dispatch.  Blake ex-
plained that, while he had the right to refuse an assignment, if 
he did he would not make hi
s $20,000 a month gross as re-quired by Respondent™s contract 
and Blake would not be able to make the payments on his truck. 
Hill hauled his first load for Time Auto on September 14, 
1999, although Hill did not sign his contracts with Time Auto 
until September 17, 1999.  On 
September 17, 1999, Ferns Jr. 
told Hill that he had to call in to dispatch twice a day and the 
times he had to place the calls.  Fe
rns Jr. also told Hill that he took a little too long in loading his first load and that Hill had to 

be on time.  Blake hauled cars for Respondent as a lease driver 
beginning in August 2000.  Blake met with Morefield when he 
was signing Respondent™s contracts and she emphasized Re-
spondent™s call in requirements.  Morefield told Blake that he 
had to turn in his paper work on time to be paid.  Blake met 
with Ferns Sr., and the dispatchers that same day.  Dispatcher 
Scott Zabel told Blake that he had better follow the rules to the 
ﬁTﬂ because he did not ﬁwant the old man on (his) ass.ﬂ  
Hill and Blake drove for Respondent in the United States and 
Canada.  They received their assignments by calling Respon-

dent™s dispatchers.  Their testimony revealed that there were no 
negotiations with dispatch about what the loads would pay or the 
loads the driver received, although some loads paid more than 
others.  The driver had to turn in daily logs, mileage trip sheets, 
bills of lading, cargo inspection reports, and fuel receipts to Time 
Auto.  While the drivers were paid 80 percent of the gross per 
load by Time Auto, Blake testified that he had no way of verify-
ing Time Auto™s calculation of the gross for a load.  As set forth above, Federal regulations limited the number of hours a driver could drive a day, and over the course of an 8-
day period, and the drivers kept da
ily logs which were turned in 
to Respondent showing their driving and on duty hours.  Hill™s 
testimony reveals that, shortly after Hill started with Time 
Auto, on one occasion Hill asked dispatcher Fulford if Hill 
could go home after he loaded his truck.  The response was yes, 
but that there would be no insurance on the truck or cargo and 
that if anything happened it would be Hill™s responsibility.  
When Hill decided to go home, Ferns Sr. phoned Hill and told 
 16 Drivers also have their own company name or their individual 
name on the truck. 
 TIME AUTO TRANSPORTATION 633him that he should not be running out of the route when Hill 
had 3 hours of driving time remaining.  Ferns Sr. told Hill that 
he needed to learn how to do his logs or that Ferns Sr. would 
sell his truck.  Hill testified that he went home because he was 
low on hours and that it sounded to him like he should never 
run out of hours and that Ferns 
Sr. was instructing him to fal-sify his logs.   
Blake testified that under U.S. law he was limited to driving 10 hours a day, but ﬁI normally went way over that.ﬂ  Blake 

explained that when he called 
Respondent™s dispatch the dis-patcher told him where the load was going and when it had to 
be there.  Blake had to fill in a daily log reporting the number 
of hours that he worked.  He testified that he did not put on the 
log that he was driving more than 10 hours a day, ﬁBecause if I 
did, I would be fired.ﬂ  Blake testified that the dispatcher did 
not tell him to drive more than 10 hours a day or to falsify his 
log.  Rather, the dispatcher just told him that the load had to be 
delivered at the specified time, which according to Blake re-
quired him to drive more than 10 hours a day.  Blake testified 
that he would not be loaded, and that ﬁYou would be more or 
less starved if you didn™t play the game.ﬂ 
Hill testified that when a dispatcher assigned him a load run-
ning through Montreal, Canada, the dispatcher would tell Hill 
to go through Thousand Islands to cross into Canada rather than 
crossing through Windsor.  Hill testified that this was because 
the truck and trailer were over length under Canadian laws and 
the route change avoided the scale where the drivers were re-
ceiving tickets.  Similarly, Blake testified that he was instructed 
by Respondent™s dispatch to take a specific route for deliveries 
in Canada because Blake™s truck was over length and over 
weight under Canadian laws.17   Morefield testified that, at 
the time she left Respondent™s employ in February 2001, all of the lease drivers but one were 
incorporated.  Ferns Sr. had instructed Morefield, around Octo-ber or November 2000, to tell the drivers to incorporate.  How-
ever, prior to this directive, Morefield had started helping driv-ers incorporate based on driver™s requests to allow them to 
obtain certain tax writeoffs.  Hill and Blake operated as Ken-
tucky corporations while hauling for Respondent.  Hill had 
filed his corporation papers prior to hauling for Time Auto, but 
the filing had not been approved until after Hill started to haul 
for Respondent.  Hill decided to incorporate based on the ad-
vice of a friend.  Blake formed a corporation named Dimarlou 
Enterprise Inc. (Dimarlou) just prior to the time he started driv-
ing for Time Auto.  Ferns Sr. told Blake at the time Blake or-
dered his truck that he should incorporate for purposes of 
workmen™s compensation insurance.   
Time Auto maintains a file for the extra drivers who drive 
for its the lease drivers.  These extra drivers are required to 
submit an application to and to be approved by Time Auto, to 
take a drug test arranged by Time Auto, to have a physical, and 
Time Auto maintains a record of these documents.
18  Six differ-
                                                          
                                                                                             
17 Blake™s claim that he went to Canada almost every trip was not 
substantiated by Respondent™s records. 
18 Time Auto also requires that th
e lease drivers obtain authorization to have a passenger in their trucks 
and the passenger is required to sign 
ent individuals drove Hill™s truck for him for brief periods of 
time during the period Hill operated a truck for Time Auto.  
Hill paid these drivers through his corporation at rates he nego-
tiated with them.  Hill did not receive a copy of the drivers™ 
applications that they submitted 
to Respondent or their drug test 
results.  Drivers that drove Hill™s truck were required to main-

tain a separate daily log, whic
h was tendered to Time Auto.  
The drivers submission of the time logs to Time Auto and the 
drug testing of these drivers was done, according to Hill, pursu-
ant to DOT requirements.  The loads these drivers hauled were 
dispatched by Time Auto dispatchers.  Hill™s corporation pro-
vided workmen™s compensation insurance for these drivers, 
although the corporation charged the drivers for the cost of the 
insurance.  Hill took a vacation in 2000 and he asked Ferns Sr. 
if he could take the time off.  Ferns Sr. said yes, but that Hill 
would have to get someone to run the truck because the truck 
could not remain idle.  Hill also looked into leasing a second 
truck through Time Auto in June or July 2000.  Hill testified 
that Jerry Posey was going to ope
rate the truck for Hill, but it 
did not happen because Ferns Sr. stayed on Posey™s back when 
Posey substituted for Hill causing Po
sey to quit.  Hill testified 
that Ferns Sr. was on the cell phone with Posey every day.  
Blake used another driver in his truck for about a 2-week pe-
riod while Blake was driving for Time Auto.  Ferns Sr. told 

Blake he had to have workmen™s compensation insurance for 
that driver whose name is J
ack Johnson.  Johnson was required to submit an application to Respondent, and Ferns Sr. initially 
refused to approve Johnson™s driving with Blake.  Ferns Sr. told 
Blake that Johnson had insufficient experience.  Blake told 
Johnson to obtain letters of recommendation from companies he had driven with and to submit them to Ferns Sr.  Johnson 
followed Blake™s advice and Fern
s Sr. subsequently approved 
Johnson™s application. Blake paid Johnson based on an agree-
ment reached between the two driv
ers.  Blake remained in the 
truck while Johnson drove.  Ferns Sr. told Blake that if he had a 
co-driver he would get longer loads and earn more money.  
However, Blake™s assignments did not change while Johnson 
was in the truck.  Blake testified that he decided to let Johnson 

go after around 10 days since Blake™s income did not increase 
to absorb the cost of paying Johnson.  Blake issued a 1099 tax 
form to Johnson.  Both Hill and Blake filed corporate tax re-
turns for their corporations.  They deducted wages, lease pay-
ments, vehicle depreciation, and operating expenses for their trucks on their corporate taxes.19  By separate letters dated Nove
mber 17, Ferns Sr. terminated 
the lease agreements of Hill and 
Blake.  The letters state that Hill and Blake jeopardized two major accounts ﬁby soliciting 
our Independent Contractors to join a union.ﬂ  The letters state 
that Hill and Blake no longer had permission to operate under 
 a form holding Time Auto harmless ﬁfor any or all liabilitiesﬂ while 
they are in the vehicle. 19 Hill and Blake used the same acc
ountant to prepare their corporate taxes.  Hill™s tax income statement 
became separated from his corporate 
tax form at the hearing and was subm
itted as a separate exhibit as R. 
Exh. 6.  I find that Hill™s tax records entered into evidence as R. Exhs. 6 
and 8 should have been entered into evidence as one document.  
Blake™s income statement was attach
ed to his tax form when entered 
into evidence.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634Time Auto™s ICC license, and that they were required to re-
move all door plaques, license plates, and decals and remit 
them to Time Auto along with their copy of the lease agree-
ment.  The letters state that all insurance coverage provided 
under Time Auto™s policies would be cancelled effective No-
vember 24.  The letters set forth the remaining amounts that Hill and Blake owed under their lease agreements for their 
vehicles and state that if they paid off those amounts the titles 
would be turned over to them.  The letters state that if they 
chose not to pay off the equipment it should be returned to 
Time Auto for auction.  Neither Hill or Blake paid off their 
truck and trailer on receipt of these letters, and they lost their 
deposits as well as any equity
 they had in the vehicles. 
Morefield testified that some of Respondent™s lease drivers have leased more than one truck from Respondent and have 
other drivers driving for them in the operation of these trucks.  

However, Respondent™s records reveal that only three lease 
drivers operated more than one truck at any time during 1999 to 
2000 time period although Respondent used between 32 and 44 
trucks during that period.  Lease driver Stowers showed two 
truck numbers after his name on Respondent™s records for the quarter ending June 30, 1999.  L
ease driver Smith showed three truck numbers after his name be
ginning for the payroll records 
ending January 26, 2000, and Sm
ith operated three trucks throughout 2000.  Lease driver Ashabaugh began operating two trucks for Respondent as reflected in Respondent™s records for the quarter ending June 28, 2000, and he operated two trucks 
for the remainder of the year.
20  B.  Analysis 1.  Legal principles In NLRB v. United Insurance Co.,
 390 U.S. 254 (1967), the Court reversed the Seventh Circuit to find that an insurance 
company™s debit agents were statutory employees as opposed to 
independent contractors.  The Board had found that they were 
statutory employees but was revers
ed by the Seventh Circuit.  
In reversing the Board, the Seventh Circuit held in 
United In-surance Co. of America v. NLRB,
 304 F.2d 86, 90 (7th Cir. 1962) as follows:                                                            
 20 Morefield testified that there were no owner-operator™s hauling for 
Respondent in 1999 or for the first part of 2000, until Motor City, 
owned by Ferns Jr., began operating 
two trucks in June 2000.  More-
field testified that driver Roach is an owner-operator whose name ap-
pears on Respondent™s quarterly records ending June 28, 2000.  Roach 
was operating one truck at that time.  Morefield™s testimony and Re-
spondent™s records reveal that for the third quarter of 2000, Respondent 
had 39 trucks hauling for it.  At that time, Motor City (Ferns Jr.) owned 
three of those trucks, and Roach ow
ned and operated one of them.  At 
the end of the fourth quarter of 2000, there were 44 trucks hauling for 
Respondent of which owner-operators 
owned nine.  Roach had left, but 
Respondent had contracted with 6 additional owner-operators in De-cember 2000, with each only operating 
one truck, plus the three oper-ated by Motor City.  Morefield testified that none of the owner-
operators acquired their vehicles through Respondent™s lease agree-
ments.  Rather, they started ha
uling for Respondent already owning 
their own vehicles.  She testified, however, that one of the owner-
operators had previously worked for Respondent as a lease driver and 
had purchased a truck before he left. 
We hold the debit agents are independent contractors.  A debit 
agent is ﬁon his own.ﬂ  He sets his own hours of work and 
work days and makes his own 
arrangements with policy hold-
ers respecting frequency of premium payments.  As admitted 
by the trial examiner, the agent pays his own travel expense, 
rent postage, telephone, bond expense and salaries of assis-
tants; he may take holiday when
 he desires without notice to 
United.  Agents may transfer
 polices among themselves and are not required to do so by United.  An agent retains his own 
commission from collected premiums.  As to selling insur-
ance, the agent . . . is free to follow the superintendent™s sug-
gestion or to devise his own methods.  The Supreme Court, on review, stated that, ﬁthere is no doubt 
that we should apply the common-
law agency test here in dis-
tinguishing an employee from an
 independent contractor.ﬂ NLRB v. United Insurance Co.,
 supra. at 255Œ256.  The Court noted that the agents were paid based on a commission plan 
under which they retained between 10 to 20 percent of their 
weekly insurance premium collections, and that they also re-
tained 50 percent of the first year™s premiums of ordinary life 
policies that they sold.  The agent was required to turn in his 
collected premiums to the office 
once a week and file a weekly 
report.  It was stated that agents who had poor productions 
records were cautioned.  The district manager also submitted a 
weekly report to the home office, stating the agents whose re-
cords were below average and what had been done to remedy 
the ﬁletdown.ﬂ  If there was no improvement the company 
asked the agent to resign, or exercised its right to fire them at 
any time. 
The Supreme Court applied the 
following principles in con-cluding that the debit agents were statutory employees: 
 There are innumerable situations which arise in the common 
law where it is difficult to say whether a particular individual 

is an employee or an independe
nt contractor, and these cases 
present such a situation. On the one hand these debit agents 
perform their work primarily away from the company™s of-
fices and fix their own hours of work and work days; and 
clearly they are not as obvious
ly employees as are production 
workers in a factory. On the other hand, however, they do not 

have the independence, nor are they allowed the initiative and 
decision-making authority, normally associated with an inde-
pendent contractor. In such a 
situation as this there is no shorthand formula or magic phrase that can be applied to find 

the answer, but all of the incidents of the relationship must be 
assessed and weighed with no one 
factor being decisive. What is important is that the total factual context is assessed in light 
of the pertinent common-law agency principles. When this is 
done, the decisive factors in these cases become the follow-
ing: the agents do not operate their own independent busi-
nesses, but perform functions that are an essential part of the 
company™s normal operations; they need not have any prior 

training or experience, but are trained by company supervi-
sory personnel; they do business in the company™s name with 
considerable assistance and guidance from the company and 
its managerial personnel and ordinarily sell only the com-
pany™s policies; the ﬁAgent™s 
Commission Planﬂ that contains 
the terms and conditions under which they operate is promul-
 TIME AUTO TRANSPORTATION 635gated and changed unilaterally by the company; the agents 
account to the company for the funds they collect under an 
elaborate and regular reporting procedure; the agents receive 
the benefits of the company™s vacation plan and group insur-
ance and pension fund; and th
e agents have a permanent working arrangement with the company under which they 

may continue as long as their pe
rformance is satisfactory.  Id. 
at 258Œ259.  In Roadway Package System, 326 NLRB 842 (1998), and Dial-A-Mattress Operating Corp.,
 326 NLRB 884, (1998), following oral argument, the Board issued decisions on the 
same date as to the status of certain delivery drivers finding 

those driving for the former comp
any to be statutory employees 
and those hauling for the latter to be independent contractors.  
The Board stated in 
Roadway Package System, supra at 850, 
that in determining independent
 contractor versus employee 
status that:  . . . the common-law agency tests encompasses a careful ex-

amination of all factors and not just those that involved a right 
of control. See NLRB v. Amber Delivery Service,
 651 F.2d 57, 61 (1st Cir. 1981) ) (ﬁThe determination of ‚independence™. . . 
ultimately depends upon an assessment of ‚all of the incidents 
of the relationship . . . with no one factor being decisive.ﬂ 
NLRB v. United Ins. Co., 390 U.S. at 258; . . . see also Re-
statement  (Second) of Agency Sec. 220 (1958)™.)  As the Board stated in 
Austin Tupler Trucking, 261 NLRB 183, 184 (1982): ﬁNot only is no one factor decisive, but the same set 
of factors that was decisive 
in one case may be unpersuasive 
when balanced against a different set of opposing factors.ﬂ  

And though the same factor may be present in different cases, 
it may be entitled to unequal weight in each because the fac-
tual background leads to an analysis that makes that factor 
more meaningful in one case than in another.  In concluding that the drivers in 
Roadway Package System, supra, are statutory employees the Board noted that the drivers 
devote a substantial percentage of their time performing func-
tions that allow Roadway to compete in the small package 
business and that these functions constitute a regular and essen-
tial part of the company™s business.  The Board noted that while 
a few operate as incorporated bus
inesses, all do business in the name of Roadway.  The drivers™ vehicles were designed by 
Roadway and display that company™s name, logo, and colors.  
While the drivers had a contractual right to use their vehicles 

for other commercial purposes none of the drivers in dispute 
had exercised that right.  The Board concluded in that instance 
that this was a result of obstacles created by 
Roadway in that 
the drivers work schedules prevented them from taking on addi-
tional business in their off duty hours.  The Board noted that 
while truck ownership can suggest independent contractor status, ﬁthe form of truck ownership, here, does not eliminate 
the Ontario and Pomona drivers™ dependence on 
Roadway in acquiring their vehiclesﬂ  Id. at 851.  The Board noted that 

Roadway provides the source for equipment required by 
agreement, albeit using third parties, under a system which it 

controls.  Id at 853. In Slay Transportation Co., 331 NLRB 1292, 1294 (2000), 
the Board majority, in concluding that certain owner-operators 
are statutory employees stated the following: 
 Having considered all of the incidents of the owner-operators™ 
relationship with the Employer, 
we find that the various fac-tors of the common law agency test weigh heavily in favor of 
employee status for the petitioned-for owner-operators.  Thus, 
the employer controls the manner and means by which the 
owner-operators perform their work through its training, test-
ing, dispatch operations and procedures.  Further, the Em-
ployer controls the compensation the owner-operators receive, 
and sharply limits their entrepreneurial opportunities, by re-

quiring that each individual who leases a tractor to the em-
ployer enter into a contractual agreement which sets forth 
specific compensation rates for the type of work that the trac-
tor will be used to perform (either by the owner-operators 
themselves or by drivers they hire and compensate directly.) 
 The Board majority stated in 
Slay Transportation Co., id. at 
1294, that, ﬁdespite the fact that an owner-operator may hire a 
driver to operate the tractor he leases to the Employer, the 
owner-operator can only negotiate that driver™s wages within 
the compensation rate set by the Employer.  See 
Roadway, supra; R.W. Bozel Transfer, Inc., 3
04 NLRB 200 (1991).ﬂ  In Corporate Express Delivery Systems,
 332 NLRB 1522 
(2000), the Board found certain owner-operators to be statutory 
employees.  The Board stated that they perform work that ﬁcon-
stitutes essential functions of
 the Respondent™s normal opera-
tions as a package pickup and delivery service.ﬂ  They were 
trained by the respondent, do busin
ess in the respondent™s name with substantial guidance and c
ontrol by the respondent.  They 
were not permitted to use their vehicles to deliver for any other 
company, and they purchased insurance with a company desig-
nated by the Respondent.  They displayed the Respondent™s 
logo on their vehicles, and their routes and base pay are deter-
mined by the respondent.  The owner-operators had no right to 

add or reject customers, and the company incurred no liability 
for unilaterally terminating an owner-operator™s contract. 
As the Board™s decisions in 
Slay Transportation Co., supra, and Corporate Express Delivery Systems, 
supra, suggest, while the Board has sought to de-emphasize the right to control test in 
determining whether an individual is an independent contractor or statutory employee, it has not eliminated the test as a signifi-
cant factor for consideration.  
Moreover, various circuit courts of appeal place significant reliance on the right of control test in 
determining independent contractor status.  See 
Labor Rela-tions Division v. Teamsters Local 379,
 156 F.3d 13, 19 (1st Cir. 1998), where the court stated:  Applying the common law to determine whether owner-
operator truck drivers are employees or independent contrac-
tor[s] is nothing new to this or 
other federal appellate courts.  
In doing so, the fundamental inquiry is whether the employer 
has the ﬁright to control the manner and means by which the 
product is accomplished.ﬂ  This is
 the so-called ﬁright to con-
trolﬂ test.  In applying this multi-factored test, ﬁall of the inci-
dents of the relationship must 
be assessed and weighed with no one factor being decisive.ﬂ  [Citations omitted.] 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636In Labor Relations Division 
v. Teamsters Local 379, supra at 
21, the court in concluding that
 certain owner-operators were independent contractors distinguished its decision in
 NLRB v. 
Amber Delivery Service, 
651 F.2d 57 (1st Cir. 1981), holding 
that certain owner-operators were statutory employees, as fol-
lows:    In Amber, the owner-operator delivery truck drivers were re-
quired to report to work by 8:00 a.m. with their vehicles 
loaded, were required to phone the employer every two hours 
during the day, were not allowed to reject loads, were prohib-
ited from providing similar services to other employers, were 
required to attend training and safety meetings and were re-
quired to wear company uniforms and paint their vehicles 
with company colors affix company sign. See id. at 62Œ63 
(explaining that these specific facts were important to the 
resolution of that case). At the Boston Harbor Project, the 
owner-operators can begin their work day at any time, occa-
sionally reject loads, provide 
similar services to other em-
ployers, are not required to attend any meetings, and are not 
required to identify with a given employer by wearing uni-
forms, painting their trucks or using company signs. Ulti-
mately, despite factors such as the drivers receiving an hourly 
wage, which would tend to support a finding of an employer- 
employee relationship, there is insufficient evidence of man-
agement control over the manner in which owner-operators 
work to support the arbitrator™s opinion.  In NLRB v. O™Hare-Midway Limousine Service, 924 F.2d 692, 695 (7th Cir. 1991), the court held as follows concluding 
that certain drivers are statutory employees: 
 The Regional Director™s decision, upon which the ALJ relied, 
cites numerous aspects of O™Hare-Midway™s relationship with 
its drivers which provide ample support for the Board™s con-
clusion that Berg was an employee. When O™Hare-Midway™s 
drivers are first employed they may select the a.m., p.m. or 
all-day shift, but a driver may not change his or her work 
schedule, or terminate a shift early, without the Company™s 
permission. Drivers keep only 40 percent of the gross fares 
they take in and they must turn in the remaining 60 percent to 
O™Hare-Midway. The drivers are required to adhere to com-
pany rules regarding the manner 
in which they collect fares 
and service passengers, including maintaining records of each 

fare received. O™Hare-Midway ha
s the right to fine or repri-
mand the drivers for failure to comply with company proce-
dures and the Company also retains discretion to refuse to 
provide a driver with a vehicle.  All drivers must also follow a 
mandatory dress code which re
quires them to wear a black 
suit, dark tie and a white shirt.  Although drivers buy their 
own gasoline and absorb the lo
sses for delinquent passengers, and although the Company provides no benefits to its drivers, 
makes no deductions for social security and does not withhold 
state and local income taxes, on balance, the evidence was 

substantial that Berg was not an independent contractor. Cases cited by O™Hare-Mid
way holding that lessee cab 
drivers are independent contractors do not compel a dif-
ferent result. See Local 777, Democratic Union Organiz-
ing Committee, Seafarers International Union of North 
America v. NLRB,
 603 F.2d 862 (D.C. Cir. 1978); 
Yellow 
Taxi Cab of Minneapolis v. NLRB,
 721 F.2d 366 (D.C. Cir. 1983); NLRB v. Associated Diamond Cabs, 702 F.2d 912 (11th Cir. 1983). The decisive factor in those cases 

was the lack of any financial interdependence between the 
taxicab companies and the cab drivers. The cab companies 
earned the same income irrespective of any individual 
driver™s fare intake since the companies profited solely 
from lease contracts with the drivers, and the cab drivers 
did not account for their earnings nor did the companies 
control the hours the lessee drivers operated the leased 
cabs. By contrast, O™Hare-Mid
way has a direct financial 
stake in the amount of fares collected by its drivers, re-
quires extensive reporting of each driver™s productivity 
and the Company determines the hours its drivers may 
work. Unlike the taxicab companies, O™Hare-Midway has 
significant control over the manner and means by which 
its drivers perform their jobs.
212.  Hill and Blake are statutory employees 
I conclude, on consideration of the cited precedent, as well 
as weighing all the factors here including the ﬁright of controlﬂ 
test described above that Respondent™s lease drivers are em-ployees within the meaning of S
ection 2(3) of the Act.  Re-spondent orders the trucks and trailers for the lease drivers and 
arranges financing for those vehicles.  The drivers have little or 
no choice in the vehicles that are ordered, and Hill and Blake™s 
testimony reveals that they, in particular, had no choice.  The 
lease drivers sign 60-month leases
 for the trucks which specify 
the gross contract amount as well as the monthly payments.  
The contracts do not show the interest rates the drivers are 
charged for the loan.  Hill and Blake were required to put down 
a $10,000 deposit for the truck and trailer, and to take out 
liability insurance secured by Respondent in the amounts speci-
                                                          
 21 See, Elite Limousine Plus, 324 NLRB 992, 1002, (1997), where 
drivers were found to be employees where their fares were recorded by 
a voucher system maintained by the 
company and the company retained 
17 to 20  percent of the voucher.  It was found there that, ﬁthe Em-
ployer has a substantial and direct fi
nancial stake in the amount of fares 
collected by the drivers.ﬂ  See also, NLRB v. United Insurance Co.,
 390 U.S. 254 (1967), where debit agents were paid on a percentage basis of 
the policies they sold with the remainder of the money going to the 
employer.  The employer closely monitored their performance and 
terminated agents for insuffici
ent sales.  Similarly, in 
Seafarers Local 777 (Yellow Cab),
 603 F.2d 862, 878Œ879 (D.C. Cir. 1978), the court 
held that one of the dispositive factors in finding that the drivers there were independent contractors was that 
the drivers paid a fixed rental for 
the cabs regardless of their daily earni
ngs.  The court held that the cab 
companies had no financial incentive to impose controls on their lease 

drivers.  In 
Yellow Taxi Co. of Minneapolis v. NLRB,
 721 F.2d 366, 377 
(D.C. Cir. 1983), the court distinguished it decision in 
Seafarers and its findings in another decisi
on by stating that ﬁIn 
Orlando, on the other 
hand, we found that the company closely monitored fares chronicled on 
trip sheets and, on that basis, had 
changed the financial details of the 
drivers™ lease arrangement seven times
 in 6 months.  Thus, because the 
company™s compensation was effectiv
ely tied to the revenues generated 
by the drivers, we concluded, upon consideration of all the circum-
stances that the ‚goodwill™ of the enterprise inured to the Orlando com-

pany, not to the drivers. 628 F.2d at 265.ﬂ  The court had concluded 
that the drivers in the Orlando case were statutory employees. See 
City Cab Co. of Orlando, Inc. v. NLRB,
 628 F.2d 261 (D.C. Cir. 1980). 
 TIME AUTO TRANSPORTATION 637fied by Respondent with Respondent named as the principle in 
the policy.  The lease agreements
 are terminable at will by Re-
spondent for any reason without penalty,
22 at which time the 
driver will lose any equity in th
e truck if they fail to secure 
alternative financing to pay the remainder of the lease amount 

within 7 days.
23  The titles to the leased vehicles are in Respon-
dent™s name and the drivers do not receive copies of the title.  
Thus, Respondent selected and 
controlled the equipment used by the drivers in its car hauling operation. See 
Roadway Pack-age System, 326 NLRB 842, 851, 853 (1998).24The lease driver™s car hauling assignments constitute the 
central operation of Respondent™s business and Respondent engaged in strict oversight in
 the manner and means in which the drivers performed their work.  While Hill and Blake had 
extensive car hauling experience before they began hauling for 
Respondent, they each were required to undergo training with 
another of Respondent™s drivers to learn how to complete Re-
spondent™s paperwork and how to load and unload the vehicles.  
At the outset of their employment they were told that they had 
to call in to Respondent™s dispat
ch office twice a day at times 
specified by Respondent and th
is requirement was memorial-ized in Respondent™s Independe
nt Contractor Agreements.  
Morefield™s testimony reveals th
at this requirement was en-
forced, and Respondent™s records reveal that drivers were is-
sued warning letters, one driver was suspended for 5 days, and 
another driver™s contract was terminated for not calling in as 
required in the contracts.  Along these lines, Hill was required 
to obtain approval from Ferns Sr. before he could take time off at which point he was told that he had to employ a substitute 

driver because his truck could not remain idle.  The Independ-
ent Contractor Agreement Blake signed set forth procedures for 
                                                          
                                                           
22 See Corporate Express Delivery Systems,
 332 NLRB 1522 (2000), 
where the Board specifically cited the 
fact that an employer incurred no 
liability for terminating an owner-ope
rator™s contract as an indication 
that the owner-operator™s there were statutory employees. 
23 Respondent concedes at p. 3 of its posthearing brief that most 
drivers ﬁdo not have the ability to fi
nance their tractor/trailers or to 
acquire the necessary insurance covera
ge.ﬂ  In fact, Hill and Blake lost all equity in their trucks when Res
pondent terminated their contracts in 
November 2000 because they had enga
ged in union activity.  Blake had 
only been hauling for Respondent for 
3 months at the time and lost his 
$10,000 deposit in the leased equipment. 
24 The vast majority of Respondent™s drivers were lease drivers as 
opposed to owner-operators.  Moreover, Morefield could only name 
one of Respondent™s owner-operato
rs who had purchased a truck 
through a lease arrangement with Respondent.  The status of this indi-
vidual was unclear as he had stoppe
d hauling for Respondent and then 
returned as an owner-operator.  Mo
refield testified that the remainder 
of Respondent™s owner-operators came to work already owning their 
own vehicles.  While Hill and Blake each signed 5-year lease agree-
ments with Respondent for them to pa
y off their trucks and trailers, the 
Independent Contractor Agreemen
t Hill signed prevented him from 
using a truck more than 6 years old, and the one signed by Blake pre-
vented him from using a truck more than 5 years old.  The lease agree-
ment Blake signed contained a 5-percent prepayment penalty on the 
balance owed if the agreement was pa
id off before the lease ended and 
Blake did not enter into another l
ease.  Thus, the agreements were 
designed and Respondent™s driver hist
ory reveals that they operated to 
keep the drivers in a permanent leasehold status with Respondent. 
requesting time off, and stated 
that requests for time off for holidays would be based on seniority. 
The lease drivers received their assignments through Re-
spondent™s dispatch office, which operated on a first call in first 
out basis taking into consideration geographic requirements.  
However, drivers hauled throughout the United States and Can-ada and only received their next assignment after they dropped 
off their current load of cars.  Respondent™s dispatchers penal-
ized a driver if they refused a load by dropping them to the 
bottom of the dispatcher™s referral list thereby stranding them 
where they were at the time they called in.  Hill and Blake testi-
fied that they never refused a load and Morefield™s testimony 
revealed that if a driver refused a load the timing of their next 
assignment would be at the dispatcher™s discretion.  Thus, a driver is punished by Respondent™s dispatch procedures for 
refusing a load a factor that te
nds to suggest employee status. 
See, 
Elite Limousine Plus, 324 NLRB 992, 1002 (1997).25Respondent, per its form agreem
ent, pays its drivers 80 per-
cent of the gross per load.  Respondent does not conduct indi-
vidual negotiations or vary this rate for any of its drivers.
26  Respondent determines a driver™s weekly settlement pay minus 

deductions based on the extensive records the driver submits to 
Respondent.  Ferns Sr. reviews weekly and quarterly computer 
generated spread sheets to determine a driver™s productivity 
including year to date gross earnings and average monthly 
gross earnings.  Morefield™s testimony reveals that if a driver 
continually fails to generate th
e average monthly earnings they 
would be let go.  In November
 1998, Respondent issued a letter to a driver stating that his revenues were 45 percent below av-erage, and that he should increas
e those revenues to the average amount so that the ﬁbank stays satisfied.ﬂ  In February 1999, a 
driver™s contract was terminated, in part, because his earnings 
the prior year were $30,000 below the average annual gross 
earnings.  A letter issued in April 1999 terminating the lease of 
two drivers stating that it was 
not in Respondent™s financial interest to retain them.  In October 2000, Respondent issued 
disciplinary letters to two drivers threatening termination for 

failure to earn the monthly aver
age.  Respondent incorporated the requirement drivers perform at the current monthly average 
in Blake™s independent contractor agreement, which he signed in August 2000.27    25 Blake explained that if he refu
sed a load he would not make his 
$20,000 a month gross as required by hi
s contract and he would not be 
able to make the payments on his truck. 
26 The drivers do not solicit work from customers, nor do they nego-
tiate prices for the transport of vehicles with customers. 
27 While the monthly gross provisi
on was not specified in Hill™s agreement, both Hill and Blake™s cont
racts were terminable at will by 
Respondent.  Moreover, Respondent™s
 disciplinary records and More-
field™s testimony reveal that Respondent maintained this requirement 
during the course of Hill™s employme
nt there as a car hauler.  Respon-
dent™s pressure on the drivers to gene
rate income also manifested itself 
in statements by its officials to H
ill and Blake.  Dispatcher Ferns Jr. 
told Hill that he took too long to haul his first load.  On another occa-
sion, Hill asked the dispatcher if he could go home after he loaded his 
truck.  Hill testified that, at the time, he was low on lawful driving 
hours.  The dispatcher told Hill he
 could go home but that he would 
lose insurance coverage on the tr
uck and cargo.  Hill decided to go home, but he then received a call fr
om Ferns Sr. who stated that Hill 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638I find that Respondent has a direct financial stake in the 
amount of cargo hauled by its drivers as it received a percent-
age of the gross for their loads.  As a result, Respondent en-
gages in extensive oversight and review of each driver™s pro-
ductivity.  The Board and the courts have concluded that this 
type of relationship demonstrat
es that Respondent has signifi-
cant control over the manner and means by which its drivers 
perform their jobs suggesting that the drivers are statutory em-
ployees. See 
NLRB v. United Insurance Co.,
 390 U.S. 254 (1967); NLRB v. O™Hare-Midway Limousine Service, 924 F.2d 692, 695 (7th Cir. 1991); Seafarers Local 777 (Yellow Cab),
 603 F.2d 862, 878Œ879 (D.C. Cir. 1978); Yellow Taxi Co. of 
Minneapolis v. NLRB, 721 F.2d 366, 377 (D.C. Cir. 1983); 
City Cab Co. of Orlando, Inc. v. NLRB,
 628 F.2d 261 (D.C. Cir. 1980); and Elite Limousine Plus, 324 NLRB 992, 1002 (1997). I have also considered the fact that the Respondent™s drivers 
hire drivers as codrivers or replacement drivers and that both 
Hill and Blake did so during brief periods of their employment 
by Respondent.  However, the evidence reveals that Respon-
dent plays an integral role in this process.  First, any of these 
extra drivers must be approved by Ferns Sr.  They submit ap-
plications to Respondent, copies of which do not go to the lease 
drivers.28  Respondent arranges for these extra drivers to be drug tested and copies of the testing results are supplied to and 

maintained by Respondent, not the lease drivers.  Respondent 
requires that the lease drivers provide workmen™s compensation 
insurance for these extra drivers.  Respondent™s dispatchers 
dispatch these extra drivers, and Respondent maintains paper-
work similar to that of the leas
e drivers for the extra drivers.  
Respondent™s control of the hiring of these substitute drivers was also evidenced in other ways.  Ferns Sr. directed Hill to 
hire a substitute driver to keep Hill™s truck running while Hill 
took time off.  He similarly initially rejected a substitute driver 
recommended by Blake, causing Blake to suggest to the driver 
to obtain additional references to satisfy Ferns Sr., which al-
lowed the driver to eventually be hired.  Blake had to let the 
extra driver go after about 10 days of operation because his 
truck income did not change while driver was in the truck in 
that Respondent™s dispatchers did not increase Blake™s assign-
                                                                                            
                                                           
should not go off of his route when he had 3 hours of drive time avail-
able.  Ferns Sr. threatened Hill by stating that he better learn how to do 
his logs or Ferns would sell his truck.  Hill and Blake testified that the vehicles Respondent ordered for them 
were over length to legally run in 
Canada.  Their dispatch logs reveal that they made regular runs to Can-
ada.  They testified that when they
 were required to go to certain por-
tions of Canada, Respondent™s dispatcher specified a certain route to 

avoid being ticketed.  Re
spondent does not take issue, in its brief, that 
ﬁTime Auto tractor/trailers were ‚too long to run in Canada.™ﬂ (R. Br. at 

12, fn. 5.)  Rather, it argues concerning the instructions from its dis-
patchers regarding Canadian
 runs that, ﬁOther than this one situation, of 
which it is arguable whether this was an instruction or guidance, it is 
not disputed that the operators were free to select their own route to the 
scheduled destination.ﬂ (R. Br. at 12, fn. 5.)  I do not find these instruc-
tions to be isolated as Respondent 
contends.  Rather, I find that Re-
spondent issued a variety of instructions to the drivers requiring them to 
maximize Respondent™s earnings incl
uding directions on how to avoid 
scales in Canada.   28 In fact the lease drivers must obtain approval from Respondent to 
even have a passenger in their truck. 
ments.  Similarly, Hill contemplated leasing another truck 
through Respondent.  Hill™s file cont
ains a letter stating that he would have to be generating at least the driver™s monthly aver-
age before he would be allowed to lease another truck.  How-ever, it never reached that point as Hill™s testimony reveals that 
the driver quit as a result of frequent phone contacts by Ferns 
Sr. with the driver.   I do not find the fact that Hill and Blake were able to hire ex-tra drivers establishes that they were independent contractors in 
the circumstances here where Respondent was involved in the hiring process and maintained the ability to prevent the hiring 
of a driver when it chose to do so.  Moreover, Hill and Blake 
could only negotiate the extra driver™s wages in the context of 
the compensation rate set by Respondent, which in Blake™s case 
caused him to lose money resulting in the termination of the 
extra driver.  See 
Slay Transportation Co., supra at 1294. 29Respondent™s independent contract agreement signed by Hill 
and Blake provides that in the event the driver (independent 
contractor) hauls loads for a
nother carrier under Respondent™s ICC authority and insurance the independent contractor forfeits 
all equity in their equipment and will be automatically termi-
nated.  Morefield™s testimony 
reveals that Respondent went further than the contract provisions in practice and that Ferns 
Sr. announced that Respondent would prohibit drivers from 
taking Respondent™s logo and license off the vehicles to use 
them to haul for another carrier.  Morefield was not aware of 
any driver who did this, and Hill and Blake™s testimony reveals 
that they were only dispatched by Respondent during the time 
they hauled for Time Auto.  Bl
ake credibility testified that, in 
response to his question, Morefield told him that he could not haul for another company.  Mo
reover, Hill™s testimony reveals 
that Respondent™s ICC license 
and logo were affixed to his vehicle in such a manner that it would make them difficult to 
remove.  Finally, Respondent requi
red the drivers to generate a certain amount of monthly income.  The drivers hours were 

limited by federal regulations a
nd as Blake™s testimony reveals 
he could not generate the nece
ssary income required by Re-
spondent if he turned down loads, and he certainly could not 

have done so if he used limite
d drive time to haul loads for another company.  The witnesses credited testimony reveals 

that Respondent™s procedures and its policies prevented drivers 
from performing similar services for other companies, a factor 
relied on by the Board and courts in concluding that individuals 
are statutory employees. See 
Roadway Package System, 326 NLRB 842, 
supra; Corporate Express Delivery Systems,
 332  29 I have also considered the fact 
that Respondent lease driver Smith 
operated three trucks during 2000, a
nd that two other drivers who ap-
pear to be lease drivers operated two trucks for brief periods of time 
during the 1999 or 2000 period.  I do not consider these numbers to be 
significant because Respondent had between 30 and 44 trucks hauling 
for it during this time period.  Given these odds, I do not feel that there 
is a strong likelihood that a lease driver will have an opportunity to 
operate more than one truck under 
Respondent™s current format.  I do 
not find that the ability to lease more
 than one truck presented itself as 
viable means for Hill and Blake to 
generate income outside of Respon-
dent™s control.  I make no findings here as to the employee status of 
Respondent™s owner-operators or of 
its lease drivers who operate more 
than one truck as their status was not fully litigated here.  TIME AUTO TRANSPORTATION 639NLRB 1522 (2000); and NLRB v. Amber Delivery Service, 
651 F.2d 57 (1st Cir. 1981). As contended by Respondent, there are factors here that 
would tend to support a finding that Hill and Blake were inde-
pendent contractors.  The agreements Hill and Blake signed 
identified them as independent contractors.  Respondent did not 
withhold social security taxes, issued 1099 forms to Hill and 
Blake™s companies, and did not provide them with any benefits.  
The drivers have formed their own corporations, and pay their 
own expenses to maintain the 
vehicles, including repairs, in-spections, permits and fees.  Respondent™s payments were 
made to Hill and Blake™s corpor
ations.  These corporations hired drivers and filed Federal income tax returns on a corpo-rate basis.  The lease drivers 
are responsible to pay the extra 
drivers, and to provide them with insurance coverage, and they 
can decide to terminate these a
dditional drivers.  Outside of 
Canadian deliveries, the drivers could choose their own routes.  

Respondent also asserts that either party had the authority to 
terminate Respondent™s driver agreements and that when Re-
spondent terminated the agreement or warned an operator of 
possible termination, it occurred when the operator was not 
performing up to standard or in a careless manner and this oc-
curs in normal contractual relations between businesses and 
does not necessarily evidence an employer-employee relation-
ship.  Respondent contends that while Hill and Blake lost the 
equity in their vehicles, they did not exercise their right to refi-
nance and keep them at the tim
e Respondent terminated their contracts.
30  The Board and the courts have found the factors cited by Re-
spondent to be insufficient to es
tablish independent contractor status, in circumstances such as here, when a company controls 
manner and means in which an employee generates income. 
See, 
NLRB v. United Insurance Co.,
 390 U.S. 254 (1967), where the Court found debit agen
ts to be employees although 
they set their own hours and paid their own expenses including 
assistants™ salaries;
31 NLRB v. O™Hare-Midway Limousine Ser-vice, 924 F.2d 692 (7th Cir. 1991), where drivers were found to 
be employees although they received no benefits, absorbed 
losses for delinquent passengers, 
the employer made no deduc-
tions for social security and did not withhold State and local 
taxes; City Cab Co. of Orlando, Inc. v. NLRB, 628 F.2d 261 (D.C. Cir. 1980), where drivers were found to be employees 
although their contract with the company stated that the parties 
do not intend to create an employment relationship and that 
drivers are to work without interference or control by the com-
pany; 
Roadway Package System, 326 NLRB 842 (1998), where drivers were found to be employees although some of them 

were incorporated, the drivers could hire extra drivers, a few of 
the drivers operated more than one vehicle, the drivers were 
responsible for their own withholdings and Roadway provided 
no paid holidays, vacations, disability or retirement benefits; 
                                                          
 30 Despite making this argument, as set forth earlier, Respondent 
states in its posthearing brief that ﬁmost operators do not have the fi-
nancial ability to individually finance their tractor/trailers or to acquire 
the necessary insurance coverage.ﬂ 31 For reasons set forth above, I have found Hill and Blake™s hiring 
of additional drivers to be severely 
circumscribed and in fact controlled 
by Respondent™s practices and procedures. 
and Elite Limousine Plus, 324 NLRB 992 (1997), where drivers were found to be employees 
although they signed franchise 
agreements stating it was the intent of the parties not to create 

an employer-relationship, the driv
ers filed profit, loss, and self 
employment statements with th
e IRS, they were issued 1099 
forms by the employer which did not withhold Federal income 
tax, FICA, or unemployment insurance from their pay, the 
company did not provide them with disability or workmen™s 
compensation insurance, and they could employ other drivers. 
The cases Respondent cites in its brief do not require a dif-
ferent result.  In North American Van Lines v. NLRB,
 869 F.2d 596, 601Œ602 (1989), the court noted that drivers there rou-
tinely turned down particular loads and had the ability to chose 
between available loads which im
pacted on their income.  The 
court specifically stated that, ﬁIn other situations, the ability to 

refuse particular loads may not bear so decisively in favor of 
the independent contractor status.  Especially in cases where 
the worker (1) gains little control over the nature or perform-
ance of the job by declining particular loads; (2) bears a heavy 
burden for exercising the option to decline loads; (3) has little 
incentive in practice to decline loads . . . .  In the instant case, 
Respondent produced no evidence to show that drivers rou-

tinely decline loads and Hill and Blake™s credited testimony 
reveals that they never declined a load.  Morefield™s testimony 
shows that a driver was punished for declining a load by being 
placed at the bottom of the dispatcher™s referral list with the 
driver not knowing when they would receive their next assign-
ment.  In Seafarers Local 777 (Yellow Cab) v. NLRB, 
603 F.2d 862, 879 (D.C. Cir. 1978), cited by Respondent, the court found 

that the drivers were independent contractors because they paid 
a fixed rental on their vehicles a
nd retained all their fares rais-ing a strong inference that the cab company did not exercise 

control because it had no financial interest to do so.  It has been 
previously discussed that, unlike the situation in 
Local 777, Respondent here received 20 percent of the driver™s gross per 

load, had a strong incentive, and did in fact exercise control 

over means and manner of a driver™s performance.  While Re-
spondent is in a heavily regulated industry, I have concluded 

that it has gone beyond any gove
rnment requirements in its control over the drivers by its setting earnings minimums, 
adapting dispatch procedures which punish drivers for refusing 
a load, and maintaining a system which in effect prevents a 
driver for hauling for another carrier.  Central Transport, 299 NLRB 5 (1990), cited by Respondent, involved the status of 

three drivers who were found to be independent contractors and 
is clearly distinguishable from the facts present here.  One of 

the drivers there owned or leased
 between two to five tractors and at the times that he operated more than two tractors he 

regularly hauled for other companies including the respondent 
employer™s competitors.  In 
Central Transport, the company 
accommodated driver preferences in terms of assignments, and 

the company used outside delivery services when it could not 
persuade its drivers to make particular runs.  The Board, in 
finding the drivers were independent contractors, also noted 
that they purchased or leased their tractors from sources other 
than the respondent, and that the drivers had never been disci-
plined even informally. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640Accordingly, I find that Hill and Blake are statutory employ-
ees within the meaning of Section 2(3) of the Act in that their 
equipment was selected and cont
rolled by Respondent, and they 
were required to be trained in and implement Respondent™s 
operating procedures.  Their activities were closely monitored 
by Respondent including: the pace of their performance, their 
ability to take vacations, their ab
ility to hire substitute drivers, 
and the minimum income they needed to generate since Re-
spondent received a percentage of their gross income.  They 
were prevented from hauling for other employers, they were 
subject to punishment for refusing loads, and to disciplinary 
action for failing to call in or failing to generate enough in-come, and Respondent could terminate their contracts at will 
without penalty.  Based on the par
ties™ stipulation, since I have concluded that Hill and Blake are statutory employees I find 

that Respondent has violated Section 8(a)(1) and (3) of the Act by Hill and Blake™s discharge and the termination of their 

leases and by statements by its officials as alleged in the con-
solidated complaint. 
3.  Procedural arguments and other matters. a.  Hill and Blake™s district court suit On February 7, 2001, Hill and Blake, through counsel, filed 
a lawsuit against Respondent in the United States District Court 
for the Western District of Kentucky.  I allowed Respondent to 
enter the complaint in the lawsu
it into evidence in the instant case over the General Counsel™s objection.  The General Coun-
sel renews its objection in its posthearing brief.  It is alleged in 
paragraph 3 of Hill and Blake™s district court complaint that 
Hill and Blake provided services 
to Respondent ﬁpurportedly as 
an independent contractor.ﬂ  Paragraph 6 and 7 of the complaint 
assert that Hill and Blake entered into a written agreement with 
Respondent which, among other things, provided that ﬁas a purported independent contractorﬂ they were to drive a motor 

vehicle in Respondent™s car hauling business.  Paragraphs 12 
and 13 of the complaint states in pertinent part, ﬁAt all times 
pertinent herein, following the start of their operation as ‚inde-
pendent contractors,™ Blake and Hill . . . .ﬂ The gravamen of the 
district court suit is that Respondent failed to comply with Fed-
eral regulations of the trucking industry in its dea
lings with Hill and Blake, that Respondent allegedly made unlawful deduc-

tions from Hill and Blake™s financ
ial settlements, and that Re-
spondent fraudulently refused to pay Hill and Blake 80 percent 

of the gross which was the agreed on compensation.  This law-
suit was not decided that the time of the unfair labor practice hearing, and no party has provided 
me with any update as to the 
status of the lawsuit.  Respondent
™s counsel stated at the hear-ing that this unfair labor practice proceeding should not be 

delayed by the lawsuit.  Responde
nt contends in its brief that 
ﬁHill and Blake have identified themselves as independent 

contractors in their civil district court lawsuit against Time 
Autoﬂ and it argues that this constitutes a conclusive admission 
in this case under Federal Rules of Evidence 801(d)(2) that they 
are independent contractors.  The Board has found statements 
by counsel to be admissible as 
evidence in that they can consti-
tute admissions and I adhere to my decision admitting the dis-
trict court complaint into evidence.  See, 
McKenzie Engineer-ing Co., 326 NLRB 473, 485 fn. 6 (1998).  However, the refer-
enced district court complaint clearly uses the term ﬁpurportedﬂ 
in reference to Hill and Blake™s 
alleged independent contractor status or otherwise places the term independent contractor in 
quotes signifying that the label was gleaned from the Respon-
dent™s documents and not necessar
ily adopted by Hill, Blake, or 
their attorney as suggestive of 
Hill and Blake™s actual status.  
Accordingly, I do not find that the terminology used in the 
district court complaint constitutes an admission that Hill and 
Blake are independent contractors, nor would I find that such 
an admission would be binding on me here where the facts of 
the parties™ relationship have been fully litigated and, in my 
view, warrant a finding that Hill and Blake are statutory em-
ployees. 
b.  Blake™s statements that he drove in excess of DOT limits 
A common carrier engaged in interstate transportation by 
motor vehicle, is subject to the DOT Federal Motor Carrier 
Safety Regulations which provide, 
in pertinent part at Section 395.3, (a) that:   . . . no motor carrier shall permit or require any driver 
used by it to drive nor shall any such driver drive: 
(1) More than 10 hours following 8 consecutive hours 
off duty; or . . . 49 CFR Ch. III (10-1-01 Edition). 
 Section 395.8 (e) of the same re
gulations provides details for driver reporting requirements concerning hours of work and 
states that ﬁmaking of false reports in connection with such 

duty activities shall make the driver and/or the carrier liable to 
prosecution.ﬂ 49 CFR Ch. III (10Œ1Œ01 Edition).  Respondent, 
pursuant to these regulations requires that its drivers maintain 
daily driving logs, which are turned in to Respondent on a bi-
weekly basis.  Both Hill and Blak
e testified that they felt pres-
sured by Respondent to falsify their logs and to drive over the 

legal limit in hours.
32  However, neither driver testified that they were told directly by Respondent™s officials to falsify their 
logs, although Hill interpreted certain remarks by Ferns Sr. to 
constitute such an instruction.  When asked by the General 
Counsel about his driving schedul
e Blake testified that ﬁThe law is 10 hours a day but I normally went way over that.ﬂ  

Blake went on to testify as follows: 
 JUDGE FINE:  You say you were driving more than 10 
hours a day during the weeks you were there? 
THE WITNESS:  Yes. JUDGE FINE:  Didn™t you have to fill in a Daily Log to 
show how many hours you were driving? 
THE WITNESS:  Yes. JUDGE FINE:  Did you put down that you were driving 
more that 10 hours a day? 
THE WITNESS:  No sir. JUDGE FINE:  Why not? 
THE WITNESS:  Because if I did, I would be fired. 
                                                           
 32 Hill, unlike Blake, did not testify that he drove over the DOT lim-
its or that he recorded fa
lse information in his logs. 
 TIME AUTO TRANSPORTATION 641Blake explained that the dispatcher gave him delivery dead-
lines, that he had to meet those deadlines, and that his truck 
would not be loaded ﬁif you didn™t play the game.ﬂ
 33  At the close of the hearing, I asked counsel for the General 
Counsel why Hill and Blake™s testimony should credit that 
Respondent was requiring them to run illegal when Hill rec-
ommended to Blake that he should haul for Respondent.  Coun-
sel for the General Counsel argue at page 23 of their brief con-
cerning Blake™s falsification of reported hours that:   As questionable a practice this may be for those of us sitting 
behind desks, and reaping the bene
fits of the interstate truck-ing industry, being directed to avoid scales, and to leave off of 
a log some hours here and some hours there is a small price to 
pay to obtain a rig of one™s own.  As evidenced by the daily 
logs and settlement checks, 
although their hours were long 
and grueling, the deductions sometimes astronomical, and the 
dispatches uncertain, the potential to earn a more than decent 
living appeared to present itself through Respondent.  Be-
tween them Blake and Hill have upwards of 40 years in the 
car hauling business . . . .  Each has worked for varied and 
numerous carriers throughout that time, but always driving 
someone else™s truck.  It is 
wholly understandable that they 
perceived driving for Respondent as an opportunity to get into 
the car haul business for themselves
.  It is neither inconsistent 
or inherently incredible that Hill would recommend this op-

portunity to Blake, and Blake would seize it regardless of pe-
riodically running over the limits. 
 I do not find these contentions on the part of the General Coun-
sel particularly convincing.  Fi
rst, contrary to the General 
Counsel™s assertion, Blake testified that he ﬁnormally went way 
overﬂ the 10-hour-a-day limit, thereby indicating that he regu-
larly falsified his logs for pec
uniary advantage.  Blake™s will-
ingness to falsify his logs for m
onetary gain does not serve to 
enhance his credibility in this proceeding where it was to his 
monetary advantage to testify against Respondent.   
Enforcement of DOT safety regulations is not part of this 
proceeding.  However, I do not condone conduct that may vio-
late those regulations putting the driver and others who use the 
highways at risk so that someone can own their own truck, nor 
do I find this conduct ﬁwholly understandableﬂ as the General 
Counsel contends.  Noting that Respondent has tacitly admitted 
in its brief that its dispatchers suggested to drivers the means by 
which to evade scales in Canada, as well as the concentrated 

effort made by Respondent to 
monitor and maximize drivers™ earnings, I have concluded that it was also not beyond Respon-
dent™s officials to indirectly 
pressure drivers to under report their hours as Hill testified.  I do not condone this conduct on 

part of Respondent or on the pa
rt of Blake, nor do I condone Respondent™s instructions to Hill and Blake and their acquies-
cence to those instructions to 
avoid Canadian truck scales.                                                            
                                                           
33 Blake™s testimony on this point is somewhat undercut by that of 
Morefield who testified that Res
pondent did not guarantee the delivery 
date of a load, and that while a driver may be punished, usually nothing 
happens to a driver with a late load.  However, on May 31, 2000, Ferns 
Sr. issued a letter to a driver stating that he was late for the drop off of 
certain vehicles and that, ﬁIf this 
should ever happen again you will not 
be allowed to haul out of Canada.ﬂ 
I have considered counsel for the General Counsel™s state-
ment in their brief that Hill and Blake perceived driving for the 
Respondent as an opportunity to ﬁget into the car haul business 
for themselves,ﬂ but do not consider it to be an admission war-
ranting a finding that they are independent contractors.  Rather, 
the Board and the courts have directed that I consider all of the 
factors of the parties™ relationship including the employer™s 
ﬁright to controlﬂ which I have set forth in detail in concluding that Respondent™s lease drivers are statutory employees.  I do 

not find that inopportune statements by counsel in the circum-
stances here should warrant a different result. CONCLUSIONS OF LAW 1.  Time Auto and Time Auto L.S. are, and each is, an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 2.  Time Auto and Time Auto L.S. (jointly referred to as Re-
spondent) are a single employer w
ithin the meaning of Section 2(2) of the Act. 3.  Local 299, International Brotherhood of Teamsters, AFLŒ
CIO, is a labor organization with
in the meaning of Section 2(5) of the Act. 4.  Respondent violated Section 8(a)(1) of the Act by: 
(a) Creating the impression of surveillance of employees™ 
union activities. (b) Coercively interrogating employees about their union ac-
tivities. (c) Threatening to discharge employees because of their un-
ion activities. 5.  Respondent violated Section 8(a)(1) and (3) of the Act by 
on November 17, 2000, dischargi
ng and terminating the lease agreements of its employees 
Randy Hill and Earnest Blake 
because they engaged in union activities. 
REMEDY Having found that Respondent has engaged in certain unfair labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. The Respondent having discriminatorily discharged employ-
ees Randy Hill and Earnest Blake, it must offer them reinstate-
ment and make them whole for any loss of earnings and other 
benefits, computed on a quarterly
 basis from date of discharge to date of proper offer of reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).34  Included this recommended  34 Both Hill and Blake testified to the effect that they acquiesced in the instructions of Respondent™s dispatchers to improperly run over-
sized loads in Canada under Canadian 
law.  However, Blake in particu-
lar testified that, when driving in the United States, he also normally 
ran way over DOT prescribed hours and under reported those hours in 
apparent violation of DOT regulati
ons.  Such conduct presents a clear 
safety hazard to himself and others.  
It is therefore with great reluctance 
that I have issued a reinstatement or
der for Blake in this proceeding and 
the Board may view the matter in a different light.  However, in issuing 
a reinstatement order for Blake, I have found that Respondent created 

an environment that seemed to foster such behavior.  Moreover, despite 
the admissions on the record by Blake as to his apparent DOT viola-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642remedy is that Respondent make Hill and Blake whole for the 
equity lost in their trucks and trailers, plus interest, resulting 
from their unlawful discharges and Respondent™s termination of their leases. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
35ORDER The Respondents, Time Auto Tr
ansportation, Inc., and Time Auto Transport, L.S., Troy, Mi
chigan, their officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from (a) Creating the impression of surveillance of employees™ 
union activities. (b) Coercively interrogating employees about their union ac-
tivities. (c) Threatening to discharge employees because of their un-
ion activities. (d) Discharging employees and 
terminating their leases be-
cause they engaged in union activities. 
(e) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 

7 of the Act. 2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days from the date of this Order, offer employ-
ees Randy Hill and Earnest Blak
e full reinstatement to their 
former positions or, if those pos
itions no longer exist, to sub-stantially equivalent positions, w
ithout prejudice to their senior-
ity or any other rights or privileges previously enjoyed. 
(b) Make Randy Hill and Earnest Blake whole for any loss of 
earnings and other benefits suffered as a result of the discrimi-
nation against them, in the manner set forth in the remedy sec-
tion of the decision. (c) Within 14 days from the date
 of this Order, remove from 
its files any reference to the unl
awful discharges of Randy Hill 
and Earnest Blake, and within 3 days thereafter notify the em-

ployees in writing that this has been done and that the dis-
charges will not be used against them in any way. 
(d) Within 14 days after service by Region 7, post at its facil-
ity in Troy, Michigan, copies of the attached notice marked 
ﬁAppendix A.ﬂ36 Copies of the notice, on forms provided by the 
Regional Director for Region 7, after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
                                                                                            
 tions, Respondent did not argue at the 
hearing or in its posthearing brief 
that such conduct by Blake should serve to bar his reinstatement.  Thus, 
this issue was not briefed to me or raised by Respondent as a defense to 
Blake™s reinstatement.   
35 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
36 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional labor Relations Boardﬂ shall r
ead ﬁPosted Pursuant to a Judgment 
of the United Stated Court of App
eals Enforcing and Order of the Na-
tional Labor Relations Board.ﬂ 
spicuous places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, 
or covered by any other material.  Additionally, within 14 days 
after service by the Region, Respondent shall duplicate and 
mail at its own expense a copy of said notice to all lease drivers 
who haul or have hauled for Respondent at any time since No-
vember 16, 2000.  The notice shall be mailed to the last known 
address of each of these drivers after being signed by the Re-
spondent™s authorized representative.  In the event that, during 
the pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and former 
employees employed by the Re
spondent on or after November 16, 2000. (e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordere
d us to post and obey this no-
tice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union Choose representatives to bargain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in any of these protected activi-
ties  WE WILL NOT
 create the impression of surveillance of employ-
ees™ activities on behalf of Local 299, International Brotherhood 
of Teamsters, AFLŒCIO, or any other labor organization. 
WE WILL NOT
 coercively interrogate employees about their 
union activities. WE WILL NOT
 threaten to discharge employees because of 
their union activities. WE WILL NOT
 discharge employees or terminate their leases 
because they engaged in union activities. 
WE WILL NOT
 in any like or related manner restrain or coerce 
employees in the exercise of the rights guaranteed them by 

Section 7 of the Act. WE WILL 
within 14 days of the Board™s Order, offer Randy 
Hill and Earnest Blake full reinst
atement to their former jobs 
or, if those jobs no longer exist,
 to substantially equivalent 
positions, without prejudice to their seniority or any other rights 
or privileges previously enjoyed. 
 TIME AUTO TRANSPORTATION 643WE WILL 
make Randy Hill and Earnest Blake whole for any 
loss of earnings and other benefits suffered as a result of their 
discharges and termination of their leases as directed in the 
Board Order. WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any reference to the unlawful discharges 
of Randy Hill and Earnest Blake and within 3 days thereafter 

notify the employees in writing that
 this has been done and that the discharges will not be used against them in any way. 
 TIME AUTO TRANSPORTATION, INC. AND TIME AUTO TRANSPORT, L.S. 
  